Title: To Thomas Jefferson from John Bass Dabney, 20 June 1808
From: Dabney, John Bass
To: Jefferson, Thomas


                  The Judge and principal Inhabitants left the Island very early, the Consternation and anxiety were for some days so great among the people, that even their domestic concerns were abandoned, and amidst plenty they were in danger of starving. Supplies of ready Baked Bread were sent to their relief from hence; and Boats were sent to bring away those Inhabitants who had lost their dwellings. in short, this Island heretofore Rich in Cattle, Corn and Wines for Exportation is nearly ruined, and a scene of greater desolation and distress has seldom been Witnessed in any Country.
                  I have the Honor to be with the highest Respect Sir Yr Most Obdt Servant
                  
                     John B. Dabney 
                     
                  
                  
                     PS. No opportunity having presented to forward the Letter sooner, R. L. Livingston Esqr (who put in here for refreshments on his way from Spain to the US.) is polite enough to take charge of it, and also of a small Basket containing a Sample of the Cinders thrown out the first day of the Eruption & of the Lava taken up on the margin of the Sea. The basket contains moreover a sample of Charcoal formed by the Lava from the Crater of this Island (Fayal) overwhelming the Forests, probably some Centuries previous, to the discovery of these Islands. This Coal is washed out in considerable quantities by heavy rain, from deep chasms in the mountain in the Vicinity of the Crater.
                  
               